Name: Commission Regulation (EC) No 532/2000 of 10 March 2000 derogating from Regulation (EC) No 658/96 on certain conditions for granting compensatory payments under the support system for producers of certain arable crops
 Type: Regulation
 Subject Matter: plant product;  cooperation policy;  agricultural policy;  deterioration of the environment
 Date Published: nan

 Avis juridique important|32000R0532Commission Regulation (EC) No 532/2000 of 10 March 2000 derogating from Regulation (EC) No 658/96 on certain conditions for granting compensatory payments under the support system for producers of certain arable crops Official Journal L 064 , 11/03/2000 P. 0015 - 0017COMMISSION REGULATION (EC) No 532/2000of 10 March 2000derogating from Regulation (EC) No 658/96 on certain conditions for granting compensatory payments under the support system for producers of certain arable cropsTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 1765/92 of 30 June 1992 establishing a support system for producers of certain arable crops(1), as last amended by Regulation (EC) No 1624/98(2), and in particular Article 12 thereof,Whereas:(1) Commission Regulation (EC) No 658/96(3), as last amended by Regulation (EC) No 610/1999(4), establishes the rules for applying Regulation (EEC) No 1765/92 as regards the conditions for granting compensatory payments for certain arable crops. Article 3(1)(c) stipulates that the arable crop must be maintained in normal growth conditions until at least the beginning of the flowering period.(2) During May 1999 certain Community regions were hit by flooding thus preventing them from complying with the above condition.(3) Since non-compliance with the condition was due to circumstances beyond the control of those concerned, it would not be appropriate to refuse to grant compensatory payments for the flooded land. It is therefore necessary to derogate from Regulation (EC) No 658/96 under certain conditions.(4) The measures provided for in this Regulation are in accordance with the opinion of the Joint Meeting of Management Committees for Cereals, Oils and Fats and Dried Fodder,HAS ADOPTED THIS REGULATION:Article 1For the 1999/2000 marketing year and by derogation from Article 3(1)(c) of Regulation (EC) No 658/96, land sown to arable crops and declared flooded in the regions listed in the Annex to this Regulation shall remain eligible for the compensatory payments laid down for non-irrigated crops provided that that land remained unused during the normal flowering period of the damaged crop.Article 2This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.It shall apply to compensatory payments for the 1999/2000 marketing year.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 10 March 2000.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 181, 1.7.1992, p. 12.(2) OJ L 210, 28.7.1998, p. 3.(3) OJ L 91, 12.4.1996, p. 46.(4) OJ L 75, 20.3.1999, p. 24.ANNEX1. GERMANYHessenLandkreise: GroÃ -Gerau, BergstrasseRheinland-PfalzLandkreise: Alzey-Worms, Ludwigshafen, GermersheimKreisfreie StÃ ¤dte: Worms, Frankenthal (Pfalz), Ludwigshafen a.R., SpeyerBaden-WÃ ¼rttembergRegierungsbezirk Karlsruhe:Landkreise: Karlsruhe, Rastatt; Rhein-Neckar-KreisRegierungsbezirk Freiburg:Ortenaukreis, Landkreise Emmendingen, KonstanzRegierungsbezirk TÃ ¼bingen:Landkreis Ravensburg, Bodensee-KreisBayernRegierungsbezirk SchwabenLandkreise: Donau-Ries, Dillingen a.d. Donau, Aichach-Friedberg, GÃ ¼nzburg, Augsburg, Neu-Ulm, UnterallgÃ ¤u, OstallgÃ ¤u (einschlieÃ lich Stadt Kaufbeuren), OberallgÃ ¤u (einschlieÃ lich Stadt Kempten), Lindau/B.Regierungsbezirk OberbayernLandkreise: EichstÃ ¤tt (einschlieÃ lich Stadt Ingolstadt), Berchtesgadener-Land, Traunstein, Neuburg-Schrobenhausen, Pfaffenhofen a.d. Ilm, Freising, Dachau, Erding, MÃ ¼hldorf a. Inn, FÃ ¼rstenfeldbruck, Starnberg, MÃ ¼nchen, Ebersberg, Rosenheim, Miesbach, Bad TÃ ¶lz-Wolfratshausen, Landsberg a. Lech, Weilheim-Schongau, Garmisch-PartenkirchenRegierungsbezirk NiederbayernLandkreise: Straubing-Bogen (einschlieÃ lich Stadt Straubing), Deggendorf, Dingolfing-Landau, Landshut, Kehlheim, Passau, Rottal-InnRegierungsbezirk OberpfalzLandkreise: Landkreis Regensburg (einschlieÃ lich Stadt Regensburg), Cham (einschlieÃ lich Stadt Cham)Regierungsbezirk MittelfrankenLandkreis Roth2. AUSTRIABurgenlandOberwart, GÃ ¼ssingNiederÃ ¶sterreichAmstetten, Melk, Krems Stadt, Krems Land, St. PÃ ¶lten Land, Tulln, Korneuburg, Wien-Umgebung, GÃ ¤nserndorf, Bruck/LeithaOberÃ ¶sterreichPerg, EferdingSteiermarkFeldbachTirolImstVorarlbergGesamtes Bundesland3. FRANCEBas-Rhin